PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/536,828
Filing Date: 16 Jun 2017
Appellant(s): NESTEC S.A.



__________________
Jian Jiang
Registration No. 69,127
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 16, 17 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the recitation “and the composition comprises the ionic calcium in an amount of 1.7 to 5.0 mmol/L” renders the claim indefinite.   It is not clear if the claimed amount is the amount of the ionic calcium source or the amount of free calcium after a chemical reaction of the source under digestion (see page 16, lines 5-10 of the present, as filed, specification).  Note, the amount of available free calcium will depend on the source of the calcium.  Here, there is no way to know how much of a source of a particular source of calcium would need to be part of the composition when ionic calcium represents the amount of free calcium that is released under digestion.   The same material could have different amounts free calcium depending the conditions under which the sample is treated / measured ; thus, one would have no idea if they would be infringing because the same material can give different concentrations depending on how it is treated and measured. 

Claims 16, 17 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bongers et al. (“The clinical effect of a new infant formula in term infants with constipation: a double-blind, randomized cross-over trial” – Nutrition Journal, 2007, 6:8, pp. 1-7).
Bongers et al. disclose that in “regular” infant formulas 88-94% of palmitic acid is found at the sn-1 and sn-3 position.  Bongers et al. also disclose lipolysis of triacylglycerol by pancreatic lipase occurs predominantly at the sn-1 and sn-3 positions, yielding free fatty acids and a 2-monoacylglycerol (p.2/Background).  Bongers et al. disclose that free palmitic acid may form insoluble calcium fatty acid soaps which are excreted via the feces, resulting in firmer stools (p.2/Background).  Bongers et al. disclose in human milk, palmitic acid esterified at the sn-2 position of the triacylglycerol molecule is well absorbed as 2-monopalmitin, since it readily forms mixed micelles with bile acids (p. 2/Background).
Regarding claims 16, 19 and 25-27, Bongers et al. disclose a method of reducing constipation (i.e. hard stools) in infants comprising feeding an infant, for 3 weeks, a formula comprising partially hydrolyzed whey protein, modified vegetable oil (i.e. triglycerides) with a high proportion (41%) of palmitic acid at the sn-2 position and calcium in an amount of 53 mg/100 ml (i.e. 13 mmol/L) (Abstract, p.2/Background, p. 3/Table 1).
Bongers et al. are silent with respect to free ionic calcium.  However, given Bongers et al. disclose an infant formula composition comprising calcium and a modified vegetable oil with a high proportion of palmitic acid in the sn-2 position, since the present specification defines ionic calcium as free calcium formed from a source of ionic calcium, i.e. calcium salt, in a chemical reaction made under digestion (see page 16/L1-15), it necessarily follows that the composition of Bongers et al. would, under conditions of digestion, result in free ionic calcium in the claimed amount. 
Regarding claim 17, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. are silent with respect to the source of calcium.  However, absent evidence to the contrary, one of ordinary skill in the art before the effective filing date of the present application, would have been motivated to use any known food-grade source of calcium, including the claimed calcium salts, and expect to arrive at the present invention.
Regarding claim 20, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. are silent with respect to the degree of hydrolysis.  However, given Bongers et al. disclose hydrolyzed whey protein, since Bongers et al. does not disclose criticality with respect to the degree of hydrolysis, one of ordinary skill in the art prior to the effective filing date of the present application would have been motived to use a hydrolyzed whey protein with any degree of hydrolysis, including the claimed range, with a reasonable expectation of success.  
Regarding claim 21, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. disclose a formula comprising 3.3 g/100 ml of triglycerides and 0.6 g/100 ml of palmitic acid wherein 41% of the palmitic acid is at the sn-2 position (i.e. about 18% of the fat comprises palmitic acid – page 3/Table 1).      
Regarding claim 22, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. disclose wherein the hydrolyzed whey protein and the sn-2 palmitic acid are present in a weight ratio of about 7:1 (see where the formula comprises 1.7 g/100 ml whey protein hydrolysate and 0.6 g/100 of palmitic acid wherein 41% of the palmitic acid is at the sn-2 position – page 3/Table 1).
Regarding claim 23, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. disclose wherein the fat comprises about 7.5% of palmitic acid in the sn-2 position (see wherein the formula comprises 3.3 g/100 ml of triglycerides and 0.6 g/100 ml of palmitic acid wherein 41% of the palmitic acid is at the sn-2 position- page 3/Table 1).  
While Bongers et al. does not disclose a fat content comprising the claimed amount of palmitic acid in the sn-2 position, the reference clearly discloses the impact of adding palmitic acid in the sn-2 position to an infant formula on available calcium and stool composition (page 2/Background).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted, in routine experimentation, the amount of palmitic acid, in the sn-2 position, in the triglyceride component to obtain the desired effect on available calcium and stool composition.
Regarding claim 24, Bongers et al. disclose all of the claim limitations as set forth above.  Bongers et al. disclose wherein 100% of the protein is hydrolyzed whey protein (page 3/Table 1).

 (2) Response to Argument
Rejection under 35 U.S.C. 112 (b)-
Appellants remark on the Declaration prepared by Dr. Jonathan O’Regan filed September 22, 2021.  Dr. O’Regan explains “[i]n the context of the present invention, ionic calcium refers to calcium which is not attached to proteins.  Ionic calcium may also be known as free calcium.  Ionic calcium can be measured with [an] ion meter.”  Appellants argue the skilled artisan in view of the specification would understand that the “ionic calcium” in the composition is free, solvated Ca2+ ions, and that the claimed amount of the “ionic calcium” is the amount of such free, solvated Ca2+ ions, which can be measure by an ion meter.
Here, the instant specification states that the ionic calcium may be any calcium source suitable to be administrated to infants, for example, one or more selected from the group consisting of calcium citrate, calcium hydroxide, calcium oxide, calcium chloride calcium carbonate, calcium gluconate, calcium phosphate, calcium diphosphate, calcium triphosphate, calcium glycerophosphate, calcium lactate and calcium sulphate (p. 15/lines 22-30).  However, the instant specification also states “[c]alcium phosphate as such is not ionic, but a chemical reaction is made under digestion which releases some free calcium . . . Thus, in the context of the present invention calcium phosphate is considered as a source of calcium” (p. 16/lines 1-12).  Therefore, if ionic calcium is free calcium released from a source of calcium during digestion, the skilled artisan would have no way to know how much of a particular source of calcium is needed.  The amount of calcium released, i.e., free calcium, during digestion would depend on the source of calcium and on the digestion conditions (e.g., pH).  
Appellants explain independent claim 16 recites “the composition comprises the ionic calcium in an amount of 1.7 to 5.0 mmol/L of the composition” and does not recite the composition “after digestion” comprises this amount of the ionic calcium.”  Therefore, Appellants argue “the Examiner’s assertion noted is irrelevant.”  
While independent claim 16 does not specifically recite an amount of ionic calcium “after digestion”, the instant specification defines ionic calcium as free calcium released from a source of calcium during digestion.  It is unclear how the skilled artisan would determine how much of a calcium source to include in the composition and obtain 1.7 to 5.0 mmol/L of ionic calcium upon release during digestion.   


Rejection under 35 U.S.C. 103-
	Appellants submit “[i]t was surprisingly found that ionic calcium in combination with a hydrolysed protein hydrolysate and an oil mix with palmitic acid provides an improved effect on calcium excretion and thus may improve calcium absorption.”  Appellants argue “in contrast to the claimed invention, Bongers fails to render obvious Claim 16.  For example, as set forth in paragraphs 5-6 of Declaration I, Bongers fails to disclose or suggest the composition comprising the ionic calcium . . . in an amount of 1.7 to 5.0 mmol/L of the composition.”  Appellants explain “Bongers merely discloses the concentration of its calcium element as 53 mg/100 ml (i.e., 13 mmol/L), which was presumably calculated from its source of calcium element.”  Appellants submit “the concentration 53 mg/100 ml (i.e, 13 mmol/L) of Bongers’ calcium element is outside of the claimed range of 1.7 to 5.0 mmol/L of the composition for ionic calcium.”
Note, the instant specification states that the calcium source, e.g., calcium phosphate, is not ionic, but a chemical reaction is made under digestion which releases some free calcium.  In the context of the present invention, the calcium salt is considered as a source of ionic calcium.  The amount of available free calcium will depend on the source of the calcium and conditions of digestion (e.g., pH).   Therefore, there is no way to predict how much of a source of a particular source of calcium would need to be part of the composition when ionic calcium represents the amount of free calcium that is released under digestion.   
Bongers et al. disclose a method of reducing constipation (i.e. hard stools) in infants comprising feeding an infant a formula comprising partially hydrolyzed whey protein, modified vegetable oil (i.e. triglycerides) with a high proportion (41%) of palmitic acid at the sn-2 position and calcium in an amount of 53 mg/100 ml (i.e. 13 mmol/L) (Abstract, p.2/Background, p. 3/Table 1).  Given Bongers et al. disclose a method which involves administering a composition to an infant, substantially similar to present claim 16, which results in a stool softening, it is reasonable to conclude that the composition of Bongers et al. comprising a source of ionic calcium, would, during digestion release the claimed amount of ionic calcium.  Note, the instant specification shows test samples, representative of the inventive composition, comprising 42 and 46 mg/100 ml added calcium (page 26/Table 2).  Bongers et al. disclose compositions comprising added calcium in an amount close to the test samples, i.e.,53 mg/100 ml (p. 3/Table 1).  As such, it is reasonable to conclude, the composition of Bongers et al., under digestive conditions, would release ionic calcium in an amount falling the claimed range of 1,7 to 5.0 mmol/L.
	Moreover, Appellants submit “it was surprisingly discovered that a combination of an oil mix with palmitic acids, hydrolysed proteins and ionic calcium have a synergistic effect on absorption of calcium when combined with sn-2 palmitate lipids.”   Appellants argue “Bongers does not even suggest any such synergistic effect of ionic calcium with other ingredients of the composition disclosed thereof.”  Thus, Appellants argue “the skilled artisan would not have been motivated by Bongers’ teachings to adjust its concentration of calcium element to somehow arrive at the claimed amount of ionic calcium, as required by independent claim 16.”
	A synergistic effect would be one where the combined effect of the ingredients is greater than the sum of their separate effects.  Here, there is no evidence on the record demonstrating a synergistic effect of the claimed ingredients on the absorption of calcium.  
The Examiner does not suggest adjusting the concentration of calcium to “somehow arrive at the claimed amount of ionic calcium.”  Rather, given Bongers et al. disclose a composition comprising the claimed components, since Bongers et al. disclose administering the composition to infants to achieve the claimed effect, i.e., soften stools, it follows that the added calcium in the composition of Bongers et al. would provide the claimed amount of ionic calcium under digestive conditions.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
Conferees:

/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1759                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.